Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION     
Response to Amendment
2.	Applicant’s amendments filed 10/20/2021 to the claims are accepted. In this amendment, claims 1, 9, and 12 have been amended and claim 7 has been canceled.  In response, the 101 rejection is maintained.
Notice of Non-Compliance
3.	Claim 12 is marked “Currently Amended”, however, there is no indication of any amendment. Please refer to the attached Non-Compliance form for further detail.
Response to Argument
4.	 Applicant’s arguments filed on 10/20/2021 regarding the 101 rejection have been fully considered but they are not persuasive for the reason below:
 	Applicant’s arguments based on the amended claims that the sensors are reflective of the practical application. The Examiner respectfully disagrees because that mere data gathering of the generically-recited sensors is an insignificant extra-solution activity for all uses of the judicial exception and, therefore, no practical application is demonstrated. 
Please refer to the 101 rejection in the rejection section below for further details regarding the eligibility analysis.	
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.        
6.	Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claims 1 and 9, “fault data” in line 7 lacks explicitly antecedent basis. It is unclear whether this “fault data” is the same “fault data” in line 3?
The recitation in claim 1, “a fault signal” in last line lacks explicitly antecedent basis. It is unclear whether this limitation is the same the limitation recited in line 6?
 Further, in claim 1, “learning data” in line 3 from bottom up lacks antecedent basis. It is unclear whether this limitation is the same with the limitation as recited in line 4?
Further in claim 9, a signal set X comprising “learning data acquired from the sensors” in lines 6-7 lacks antecedent basis and indefinite. It is unclear whether or not both signal set U and signal set X have the same “sensors” with different data/learning data? 
           Dependent claims also are rejected for the same reason as its respective parent claim.
Claim Rejections - 35 USC § 101 
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


.	Claims 1-6 and 8-12 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception
	Specifically, representative Claim 1 recites: a data processor configured to receive a signal set U from sensors in a plant, an Input S comprising information on fault data to be restored, and a learning signal set X, comprising learning data acquired from the sensors and used to construct a failure prediction model, and wherein the data processor is configured to generate a signal subset U* by removing, from a the signal set U for a plurality of tags, some tags that include a fault signal identified by the Input S including information on the some tags that contain fault data and need to be restored, and to generate a first learning signal subset X* by removing from a the learning signal set X containing only tags of normal signals tags disposed at positions corresponding to the some tags and wherein the data processor is further configured to generate a second learning signal subset Xs containing only signals for the some tags and the first learning signal subset X* containing only signals for the remaining tags other than the some tags by processing the learning signal set X; a modeling device configured to receive the first learning signal subset X* and the second learning signal Xs, and wherein the modeling device is configured to use machine learning to generate feature information F extractable from the first learning signal subset X* and to generate recovery information P on a plurality of recovery models usable for restoring the fault signal; and a recovery device configured to receive the signal subset U*, the first learning signal subset X*, and the second learning signal subset Xs, and wherein the recovery device isAFDOCS/15229959.12Application No. 15/949,364Customer No.: 150257 Response to FOA dtd. July 7, 2021Attorney Docket No. 1572.00007FOA dtd. March 9, 2021configured to analyze a feature of the learning signal set X based on the feature information F and wherein the recovery device is configured to select an optimum recovery model Y by matching the feature of the learning signal set X with the recovery models generated through the recovery information P to estimate and recover normal signals for the some tags and to use the normal signals and the first learning signal subset X* as learning data, and thereby the system provides a fault recovery system  with improved accuracy to recover a fault signal.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mathematical Relationships/Calculations, such as model and Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. modeling device for using machine learning and recovery device for analyzing and select an optimum recovery model.  Thus, the step 2A – prong I is yes.  
Similar limitations comprise the abstract idea of Claim 9.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claims 1 and 9: a data processor is receiving signals from sensors in a plant, an Input S comprising information on fault data to be restored, and a learning signal set X, comprising learning data acquired from the sensors (signals and selecting which data to use, is insignificant extra-solution activity MPEP 2106.05(g)), where sensors are conventional equipment do not amount significantly more. The claim does not do anything with the model, it is just the comparing data to select a model.
 The claims, the additional elements in the preambles “A fault signal recovery system” (Claim 1) and “A fault signal recovery method” (Claim 9) are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-8 and 10-12 provide
additional features/steps which are part of an expanded algorithm, so these limitations
should be considered part of an expanded abstract idea of the independent claims
(Step 2A, Prong I), recite no additional elements reflecting a practical application
(Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same
reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible. 

Conclusion 
8.	Claims 1-6 and 8-12 are considered novel and non-obvious subject matter with respect to the prior art, and may be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 101 and 112 as set forth in this Office action. 
Please refer to the previous Office action for the examiner's statement of reasons for novel and non-obvious subject matter. 

9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863